DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 03/25/2021. Claims 1-20 are pending in the current office action. Claims 1, 6, 8, 11, 15-16, and 18-19 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(a) rejections of claims 1-20 are maintained. 

Priority
This application repeats a substantial portion of prior Application No. 14/720,723, filed 05/22/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. The instant application recites new claim limitations that are not presented in the prior filed disclosure. Specifically, the instant claims 1 and 11 recite wherein the radiation source having a single wavelength to induce the first fluorescence emission from the sample marker and having the first characteristic wavelength and the second fluorescence emission from the reference marker having the second characteristic wavelength” [emphasis added by Examiner]. The original filed disclosure of application 14/720,723 does not disclose that the incident radiation is a single wavelength and that that single wavelength radiation causes the excitation of the two markers at different wavelengths. Applicant is directed to Figs. 6-7 of the parent application 14/720,723 which clearly shows the incident radiation source being a combination of two wavelengths which is also discussed in Paras. 0063-0066 which indicate the emission fiber includes fluorescence at least at two wavelengths λ1 and λ2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites [emphasis added by Examiner]:
A method of glycan profiling, comprising:
providing a separation channel having a first longitudinal axis along which a glycan sample undergoes separation into sample components, and defining a detection zone defined along the separation channel through which sample components pass, wherein prior to subjecting the glycan sample to separation, the glycan sample is provided with a sample marker corresponding to a first fluorescence emission having a first characteristic wavelength, wherein the sample components are labeled by the sample marker for identification as the glycan sample undergoes separation, wherein the glycan sample is further provided with a reference marker corresponding to a second fluorescence emission having a second characteristic wavelength different from the first characteristic wavelength, wherein the reference marker provides a reference to facilitate identification of the sample components as the glycan sample undergoes separation;
providing a radiation source that provides an incident radiation having a single wavelength to induce the first fluorescence emission from the sample marker having the first characteristic wavelength and the second fluorescence emission from the reference marker having the second characteristic wavelength, and wherein the sample marker comprises a first material that emits the first fluorescence emission when induced by the incident radiation, and the reference marker comprises a second material that emits the second fluorescence emission when induced by the incident radiation; 
providing a detector, which detects the first fluorescence emission having the first characteristic wavelength and the second fluorescence emission having the second characteristic wavelength; providing an incident light guide having a second longitudinal axis, directing the incident radiation from the radiation source to the detection zone, causing radiation to be emitted by sample components as they pass through the detection zone;
providing an emission light guide having a third longitudinal axis, collecting and directing emitted radiation from the detection zone to the detector, wherein the emission light guide and the incident light guide are positioned on opposite sides of the separation channel; and 
subjecting the glycan sample to high voltage to effect electrophoresis to separate the glycan sample into the sample components along the separation channel, wherein the detector detects the first fluorescence emission and the second fluorescence emission at the detection zone.

	Claim 11 recites [emphasis added by Examiner]:
A method of glycan profiling, comprising:
providing a separation channel having a first longitudinal axis along which a N-Glycan sample undergoes separation into sample components, and defining a detection zone defined along the separation channel through which sample components pass, wherein prior to subjecting the glycan sample to separation, the glycan sample is provided with a sample marker corresponding to a first fluorescence emission having a first characteristic wavelength, wherein the sample components are labeled by the sample marker for identification as the glycan sample undergoes separation, wherein the glycan sample is further provided with a reference marker corresponding to a second fluorescence emission having a second characteristic wavelength different from the first 
providing a radiation source that provides an incident radiation having a single wavelength to induce the first fluorescence emission from the sample marker having the first characteristic wavelength and the second fluorescence emission from the reference marker having the second characteristic wavelength, and wherein the sample marker comprises a first material that emits the first fluorescence emission when induced by the incident radiation, and the reference marker comprises a second material that emits the second fluorescence emission when induced by the incident radiation;
providing a detector, which detects the first fluorescence emission having the first characteristic wavelength and the second fluorescence emission having the second characteristic wavelength; providing an incident light guide having a second longitudinal axis, directing the incident radiation from the radiation source to the detection zone, causing radiation to be emitted by sample components as they pass through the detection zone;
providing an emission light guide having a third longitudinal axis, collecting and directing emitted radiation from the detection zone to the detector, wherein the emission light guide and the incident light guide are positioned on opposite sides of the separation channel; and 
subjecting the glycan sample to high voltage to effect electrophoresis to separate the glycan sample into the sample components along the separation channel, wherein the detector detects the first fluorescence emission and the second fluorescence emission at the detection zone.


Addressing now the “Wands” factors (MPEP 2164.01(a)):
(A) The breadth of the claims: The claims are narrow in scope as they concern a method of measuring glycan or N-Glycan using electrophoresis and fluorescence imaging. 
(B) The nature of the invention: The invention is directed to using electrophoresis to separate a glycan or N-Glycan sample into sample components wherein the sample components are exposed to a radiation source and the resulting fluorescence emission is measured. 
(C) The state of the prior art: The use of an electrophoresis devices to separate bio-analytes, including glycan and N-glycan, wherein the sample components are analyzed using fluorescence is well-known in the art. Amirkhanian et al. (US 8,163,152 B1) discloses a method for separating carbohydrates, glycan and N-Glycans [Col. 2:12-Amirkhanian et al. (US 2011/0253540 A1) also discloses a device and method of analyzing bio-analytes [abstract] wherein the method includes exposing the sample components separated along a capillary column to a fluorescence excitation source and the subsequent emission recorded in order to analyze the bioanalytes present in the sample [Paras. 0023-0024; Figs. 1-2]. 
While the structure and methods of using an electrophoresis device to separate compounds wherein the separated compounds are measured via fluorescence emission/excitation are well-known in the art, the use of a single wavelength to induce the fluorescence emission of two different markers wherein each marker has a distinct emission wavelength is not well-known in the art. For instance, Amirkhanian et al. (US 2010/0170799 A1) discloses a two-color detection scheme for measuring two distinct emission wavelengths of bio-analytes, but the two emission wavelengths result from the application of two distinct excitation wavelengths (526 nm and 473 nm) from two distinct excitation fibers [Para. 0067; Fig. 15]. Birrell et al. (H Birrell, J Charlwood, I Lynch, S North, P Camilleri, A dual-detection strategy in the chromatographic analysis of 2-Aminoacridone-Derived Oligosaccharides, Anal. Chem. 71 (1999) 102-108) discloses the fluorescence detection of glycan mixtures including N-Glycan [abstract; Pg. 103, Left Col., Para 1]. Birrell teaches wherein two fluorescence markers, 2-AMAC and M-4AB, are added to the sample in order to detect the glycans and to provide an internal standard wherein two markers have two distinct excitation wavelengths (~525nm and ~360nm, respectively) [see Figs. 2B and 2D]. However, Birrell also teaches wherein the Morgan et al. (NY Morgan, E Wellner, T Talbot, PD Smith, TM Phillips, Development of a two-color laser fluorescence detector on-line detection of internal standards and unknowns by capillary electrophoresis within the same sample, Journal of Chromatography A, 1105 (2006) 213-219) disclose the separation of bioanalytes using capillary electrophoresis wherein the sample is provided with a sample and reference marker wherein the markers have two distinct emission wavelengths [abstract; Fig. 2]. Morgan further teaches, however, wherein the sample is provided with a radiation source that comprises two distinct excitation wavelengths 405/408 nm and 633 nm that induce the two emission wavelengths of the two markers [Pg. 214, 2.2.2. Two-color LIF detector; Figs. 1-2]. 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as measuring glycan and N-Glycan samples using electrophoresis and fluorescence detection requires knowledge of chemistry/biochemistry, electrophoresis separation techniques including the application of electrical fields, such as voltage and current and their effects on the compounds being separated, as well as fluorescence analysis techniques that including the application of light energy and measuring the resulting fluorescence emission. 
(E) The level of predictability in the art: Electrophoresis and fluorescence analysis techniques were well known at the time of the invention as thus provide some measure of predictability. The use of a single wavelength to excite multiple markers with 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: The instant specification provides no working examples wherein the system is capable or configured to provide “a radiation source that provides an incident radiation having a single wavelength” wherein the application of the single wavelength induces “the first fluorescence emission from the sample marker having the first characteristic wavelength and the second fluorescence emission from the reference marker having the second characteristic wavelength”. Instant Para. 0014 discloses wherein a single radiation excitation source (e.g., LED or Laser) is used to excite two emission fluorophores or dyes in the sample solution to be analyzed. However, the recitation of a single radiation source does not imply that the single radiation source “provides an incident radiation having a single wavelength”. Figures 6-7 demonstrate the two-color detection scheme in accordance with the first and second embodiments of the application, these embodiments are further described in Paras. 0063-0066. Para. 0063 describes Figs. 1-2 wherein the “excitation wavelength may be 270-380 nm and emission detection wavelength of 400-550 nm”. Paras. 0064-0066 describe how the single incoming radiation source is split into two wavelengths for detection. However, Para. 0065 discloses wherein the emission fiber 36 includes fluorescence at two wavelengths λ1 and λ2 wherein λ1 corresponds to the wavelength of the fluorescence of detected Dextran Ladder and λ2 corresponds to the wavelength of the fluorescence of detected glycan profile. It is clearly shown in Fig. 6 wherein the excitation source includes both λ1+λ2, but does not indicate an “incident radiation 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that the instant application does not provide guidance as to the structure of the device, materials, and methods necessary to induce two distinct fluorescence emissions from two distinct markers in a sample through the use of a single radiation source at a single wavelength, use of the invention would require undue experimentation and so is not enabled. 


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1 and 11 recite the limitation “a radiation source that provides an incident radiation having a single wavelength to induce the first fluorescence emission from the sample marker having the first characteristic wavelength and the second fluorescence emission from the reference marker having the second characteristic wavelength”. The instant specification does not describe the claimed subject matter in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention. As discussed above in the enablement rejection, Para. 0014 of the instant specification discloses wherein a single radiation excitation source (e.g., LED or Laser) is used to excite two emission fluorophores or dyes in the sample solution to be analyzed. However, the recitation of a single radiation source does not imply that the single radiation source “provides an incident radiation having a single wavelength”. Figures 6-7 demonstrate the two-color detection scheme in accordance with the first and second embodiments of the application, these embodiments are further described in Paras. 0063-0066. Para. 0063 describes Figs. 1-2 wherein the “excitation wavelength may be 270-380 nm and emission detection wavelength of 400-550 nm”. Paras. 0064-0066 describe how the single incoming radiation source is split into two wavelengths for detection. However, Para. 0065 discloses wherein the emission fiber 36 includes fluorescence at the at least two wavelengths λ1 and λ2 wherein λ1 corresponds to the wavelength of the fluorescence of detected Dextran Ladder and λ2 corresponds to the wavelength of the fluorescence of detected glycan profile. It is clearly shown in Fig. 6 .

Response to Arguments
Applicant's arguments/amendments filed 03/25/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments. 
Applicant’s arguments, see Remarks Pgs. 9-13, filed 03/25/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 9-10 that “Applicant notes that the "single wavelength" recitation was added to the claims by amendment on November 13, 2017 in the Parent Application. Such limitation had been subject to subsequent examination in the Parent Application, including an RCE in which two further office action were issued. However, the Examiner did not raise any issue with the "single wavelength" limitation being not disclosed by the original disclosure in the Parent Application. This is the first time the same Examiner raises this issue after extensive prosecution of this application including its predecessor Parent Application (the present continuation application was filed in lieu of responding to the preceding final office action in the Parent Application).
Examiner’s Response #1
Examiner respectfully disagrees. The parent application is not under examination in the currently pending case. In the parent application, independent claim 12 is drawn to a system. The system is required to have a radiation source providing an indecent radiation, but further includes intended use limitations, as outlined in the rejections in application 14720723, which have no patentable weight. The present application is drawn to a method, a different statutory class wherein each individual step provides patentable weight. The instant disclosure does not provide support for a method of glycan profiling wherein the method involves applying an incident radiation having a single wavelength that induces a two-color/wavelength emission spectrum and thus the claims do not have a priority to the parent application as a continuation application. 

Applicant’s Argument #2
Applicant argues on Pgs. 10-11 that “the Examiner referred to Figs. 6 and 7 and [0063] to [0066] in the originally filed specification to assert that the disclosed incident radiation source is a combination of two wavelengths, which indicate the emission fiber includes fluorescence at at least two wavelengths 11,l and 11,2. The Examiner's understanding of the disclosure is incorrect”, “Both figures only show the emission side of the detection system, wherein the emission fiber 36 carries the emission signal 37 comprising the emitted fluorescence at two wavelengths 11,l and 11,2, as explained in [0065] and [0066]”, “Further, at [0030], it is explained that an incident radiation can excite fluorophores to emit fluorescence at a wavelength that is different from the wavelength of the incident radiation”, and that “Based on a fair and reasonable reading of [0062] and the rest of the disclosure of the present application, it is unreasonable to preclude the entire disclosure to preclude the single radiation excitation source having a single wavelength, and that it much have more than one wavelength. A single wavelength can excite two different fluorophore markers (in this case, a fluorophore marker for the glycan samples, and a different fluorophore marker for the reference marker, which can both be excited by the same incident radiation at the single wavelength to emit fluorescence at different wavelengths 11,l and 11,2 to be detected and distinguished.”
Examiner's Response #2
Examiner agrees that Figs. 6-7 show the emission side of the detection system. Examiner further agrees that Figs. 6-7 clearly provide support for the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795